Wtfiros
                              Christopher E. Wimberly
                            MCCONNELL UNIT - TDC#1207400
                               3001 South Emily Drive
                               Beeville, Texas 78102
                                                           OTIOSE DISMISSED
                                                                E: VW'W
February 17/ 2015


OFFICE OF THE CLERK
ABEL ACOSTA,   Clerk
COURT OF CRIMINAL APPEALS
OF TEXAS
P.O. Box 12308 Capitol Station                          COURT
AUSTIN, TEXAS 78711
                                                                FEB 2 3 2015
      RE:      WR-64,017-05
                                                           Abel Acosta, Clerk

Dear Clerk:


       Enclosed   for your filing is Applicant's Motion to Respectfully Address
the   Honorable   Court of Criminal Appeals. Please file said motion and bring
to the attention of the Court.

      Thank you for your assistance in this matter.


Sincerely/




Christopher E. Wimberly
APPLICANT




cc:    files
                                       WRIT NO.     64,017-05


                               IN THE COURT OF CRIMINAL APPEALS


                                        AT, AUSTIN, TEXAS


EX PARTE                                           §
                                                   §
                                                   §
CHRISTOPHER EUGENE WIMBERLY,                       §
                       Applicant-                  §


                   APPLICANT'S MOTION TO RESPECTFULLY ADDRESS THE

                            HONORABLE COURT OF CRIMINAL APPEALS


        NOW COME   Christopher E. Wimberly/ Applicant/ Pro Se in the above-styled

Number Cause/ and moves the Court pursuant to 11.07, Section 3/ Code of Crimi

nal Procedures, and present as follows:

                                                  I.


                                          JURISDICTION


        The   Applicant     contends      that    this Honorable Court of Criminal Appeals

has     jurisdiction   to      hear    this Motion to Respectfully Address the Honorable

Court    of   Criminal    Appeals/       according to Texas Code of Criminal Procedures,

Article 11.07, and it's Section. To              Remand   said    Writ    No.   64,017-05:.to the

convicting Court       (27th    Judicial     District     Court    of    Bell County, Texas, to

act in according with Code' of Criminal Proc./ Sec. 8/ Finding of Facts.

                                                  II.


                                      STATEMENT OF THE FACTS


        On September 25/ 2014, Applicant submitted to the 27th Judicial District

Court    of   Bell County, Texas, his Application for Writ of Habeas Corpus, with

exhibits. Certified Mail #7012-3460-0001-3279-4009.

        On October 7, 2014, the State of Texas filed it's State's Answer.

        On October 20/ 2014, Applicant responded to State's Answer, "Applicant's


                                                 lof 2
Traverse to State's Answer.. Certified Mail #7013-3020-0000-0350-2059.

        On February 12/ 2015/ Applicant received notification that his Applicat

ion      for 11.07/ Writ of Habeas Corpus has been forward/received and presented

to     the   Court     of   Criminal Appeals without a Finding of Facts and Conclusion

of Law.


        On    February      17/     2015/     Applicant           submits    his Motion to Respectfully

Address the Honorable Court of Criminal Appeals.

                                                         III.


                                             ISSUE PRESENTED


        Applicant       brings      this     motion,        asking     the   Honorable Court to REMAND

his WR-64,017-05, to the 27th                Judicial           District    Court for disposition under

11.07, Sec. 8. Applicant            Writ      has       shown      that he is 'Actual Innocence1, and

provided      undisputed          evidence        of     such.     Therefore, the non-action taken by

the District Court has denied applicant due process riqhts to be heard.

        Moreover, the District              Court provides no Finding of Facts for consider

ation- before this Court of Criminal Appeals. See Eli Lilly & Co. v. Marshall/

829 S.W.2d 157, 158 (Tex.Crim.App. 1992).

                                                       PRAYER


        WHEREFORE, CONSIDERED,             Applicant prays that this Honorable Court REMAND

to the 27th Judicial District Court of Bell County, Texas, to act in according

with     11.07,      Sec.   8, without further delay. Applicant respectfully pray this

Court     GRANT      Applicant      Motion        to Respectfully Address the Honoronable Court

of Criminal Appeals/          or     in     the        alternative     all deem necessary as a matter

of law..


                                                                  Respectfully submitted/



                                                                  Christopher E. Wimberly      [y
                                                                  McConnell Unit-#1207400
                                                        2 of 2 3001 S. Emily Dr.
                                                                  Beeville, Texas 78102